In this cause plaintiff in error has filed no briefs, and it therefore becomes the duty of this court to dismiss the appeal, unless it appears from the record that fundamental error was committed in the disposition of the cause in the court below.
Defendant in error has filed a motion to strike plaintiff in error's brief and to dismiss the appeal.
No briefs having been filed, the motion to strike must be overruled.
We have examined the record for fundamental error, and, finding none, the appeal is dismissed.
HIGGINS, J., not sitting.
 *Page 185